United States Court of Appeals
                     For the First Circuit


No. 13-1543

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                   RICHARD W. SZPYT, a/k/a Zip;
      RAMÓN DELLOSANTOS, a/k/a José Ramón, a/k/a Monstrito,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on April 3, 2015 is amended
as follows:

On page 10, line 2: replace "735 F.3d at 18" with "753 F.3d at 18"